Citation Nr: 1453396	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disability and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the claim for service connection for a right knee disability and denied the underlying claim for service connection.  In August 2014, the Veteran testified at  hearing held before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1953 and November 1954 rating decisions, the RO denied entitlement to service connection for the Veteran's right knee disability.  The Veteran was notified of the decision and he did not file an appeal. 

2.  The evidence added to the record since the last final decisions in June 1953 and November 1954 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection and creates a reasonable possibility of an allowance of the claim.






CONCLUSIONS OF LAW

1.  The June 1953 and November 1954 rating decisions that denied entitlement to service connection for a right knee disability are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his pre-existing right knee disability was permanently aggravated by his service.

The RO denied the Veteran's claim in a June 1953 rating decision, finding that there was no indication in the service treatment records of service incurrence of a right knee disability.  A medical statement submitted by the Veteran did not demonstrate aggravation a pre-existing right knee disability.  The Veteran was notified of the June 1953 denial on June 26, 1953.  Although he contends that he never received notice of the initial denial, the notice was sent to the address that he provided to the VA on his initial April 1953 claim for service connection.  The Veteran did not file a notice of disagreement to that decision within one year and thus it is final.  In November 1954, the RO continued the denial after receiving new service treatment records.  The RO stated that the right knee disability was shown to have occurred prior to service and there was no evidence of service incurrence.  While the notice for this rating decision is not of record, the Board finds that the presumption of regularity has not been rebutted in this instance, and the Veteran received notice of the denial.  Significantly, the Veteran corresponded with the RO in the 1960s, demonstrating that he continued to receive letters from the VA accordingly.

Although in the July 2010 rating decision on appeal, the RO denied the Veteran's claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2014).  The previous decision became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in February 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

After a review of the file, the Board finds that the evidence received since the last final decision in June 1953 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim. 
Newly received evidence includes an August 2014 orthopedic examination in which the Veteran discussed the history of his right knee disability to include injuring the knee when he was playing baseball prior to service and that the knee was casted due to this injury for six to eight weeks.  The Veteran stated that while in service, his knees would continue to give him problems but he did not obtain specific treatment.  He was able to continue his service, and began to experience knee pain several years later.  The Veteran reported that in 1993, he underwent arthroscopic surgery.  The physician explained that it was difficult to say whether it was the Veteran's military service or the initial injury that caused the progression of the Veteran's arthritis.  This evidence is new because it was not previously considered by agency decision makers.  It is also not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim.  The Board finds such because the new medical opinion, while not on its own enough to grant the Veteran's claim, does create the question as to whether the Veteran's right knee disability was aggravated by his service.  Previously, an opinion as to service aggravation had not been obtained.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a right knee disability is reopened.  To that extent only, the appeal is allowed.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a right knee disability has been received, the Veteran's previously-denied claim is reopened.



REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a right knee disability.

The Veteran contends that his pre-existing right knee disability was aggravated by his service.  Specifically, he contends that while he did injure his right knee prior to service, once in service, he completed 16 weeks of basic training that aggravated his right knee.  

The service treatment records reflect that in March 1951, the Veteran reported an injury to the right medial meniscus a year and a half previously.  The knee had locked the day before.  In April 1951, the Veteran was evaluated prior to starting basic training.  He reported that he had injured his knee while playing baseball a year and a half previously and had worn a cast for six weeks.  Since then he had had episodes of acute pain and swelling six times.  Presently, he had continued knee pain on excessive weight bearing.  The diagnosis was probable internal derangement of right knee with torn medial meniscus.  It was recommended that the Veteran change his profile to L3, temporary, and that his basic training be limited to six weeks.  He was to be excused from double timing, speed, and prolonged marches.  The remainder of the Veteran's service treatment records are negative for right knee pain or problems.  

From these records, it is unclear whether the Veteran was in fact placed on a profile due to his right knee, and the length and time of his basic training, as was recommended by the 1951 physician.  In that respect, the Veteran has requested that the VA obtain his service personnel records or other records to demonstrate that he did participate in the full four month basic training, without profile.  To date, such a request has not been made.  Because verification of his basic training dates and any profile would be pertinent to the Veteran's claim, the Board finds that remand for such development is necessary in this case.

Next, on June 2010 VA examination, a VA examiner concluded that the Veteran's right knee was not related to, caused by, or permanently aggravated by his service.  The examiner explained that the internal derangement and frequent pre-service episodes continued post-service, and the Veteran experienced a work injury to his knee in 1972 and 1992, per his 1992 private records and his report on examination.  The examiner stated that those work injuries were more likely than not "operative for his current symptoms," noting that in service there were only two visits related to his knee and his military occupational specialty was that of clerk.  The examiner then stated that "any current symptoms are more likely than not unrelated to events post service."  It is unclear from the examiner's statement whether the examiner was concluding that the Veteran's current right knee disability was due to his pre-service injury or to his post-service injuries (or due to both pre-service and post service factors).  Accordingly, a new VA opinion is requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service personnel records, to include records pertaining to the dates of his basic training, from the appropriate service records center.  If the records are unavailable, the Veteran should be informed, and such should be noted in the record.

2.  Schedule a VA examination to ascertain the etiology of the Veteran's right knee disability.  The claims file should be reviewed and that review should be noted.  All opinions reached should include a thorough rationale. The examiner should provide an opinion as to the following: 

Does the evidence of record show that the preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease (taking into consideration the Veteran's report that he reinjured his knee during exercises in basic training, such as prolonged marching and other drills.)? If the examiner concludes that the right knee disorder was not aggravated by service, the examiner should clarify whether the Veteran's current right knee disability was due to his pre-service injury or due to his post-service injuries (or due to both pre-service and post service factors).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


